           Case 5:20-cv-00788-G Document 20 Filed 10/29/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

INSIGHT INVESTMENTS LLC,                      )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CIV-20-788-G
                                              )
NORTH AMERICAN SPECIALTY                      )
INSURANCE COMPANY,                            )
                                              )
       Defendant.                             )

                                         ORDER

       Now before the Court is Defendant’s unopposed Motion (Doc. No. 19) requesting

suspension of its deadline to answer or otherwise respond to Plaintiff’s Amended

Complaint.       Defendant asks the Court to hold this deadline “in abeyance” pending

adjudication of its Partial Motion to Dismiss (Doc. No. 8) the claims asserted in Plaintiff’s

original Complaint. Defendant suggests that this course of action will “promote judicial

economy” and “serve the best interests of the parties to this litigation.” Def.’s Mot. (Doc.

No. 19), at 2.

       Defendant’s Motion is DENIED in accordance with the well-settled rule that an

amended complaint supersedes an earlier filed complaint and “renders it of no legal effect.”

Davis v. TXO Prod. Corp., 929 F.2d 1515, 1517 (10th Cir. 1991) (citation and internal

quotation marks omitted). Defendant’s Partial Motion to Dismiss (Doc. No. 8) is DENIED

as moot. Defendant is DIRECTED to answer or otherwise respond to the Amended

Complaint (Doc. No. 15) within 7 days of this order.
   Case 5:20-cv-00788-G Document 20 Filed 10/29/20 Page 2 of 2




IT IS SO ORDERED this 29th day of October, 2020.




                                 2
